Name: Commission Regulation (EEC) No 994/82 of 29 April 1982 reducing the quantities of table wine covered by the contracts and declarations relating to the distillation operations referred to in Regulation (EEC) No 701/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 116/ 10 Official Journal of the European Communities 30 . 4. 82 COMMISSION REGULATION (EEC) No 994/82 of 29 April 1982 reducing the quantities of table wine covered by the contracts and declarations relating to the distillation operations referred to in Regulation (EEC) No 701/82 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 701 /82 of 25 March 1982 laying down general rules on the distillation of table wines as provided for in Article 1 5 of Regulation (EEC) No 337/79 ('), and in particular Article 1 (5) thereof, Whereas the information supplied to the Commission by Member States indicates that at the end of the time limit set for the submission of delivery contracts and declarations to the intervention agencies the total quantity of table wine covered by these contracts and declarations is about 18 % more than the quantity referred to in Article 1 (5) of Regulation (EEC) No 701 /82 and regarded as being sufficient to rationalize the market ; whereas, under these circumstances, distil ­ lation should be limited to the quantity specified and the quantity covered by each contract or declaration should, consequently, be reduced by the corresponding percentage ; The quantity of table wine covered by each delivery contract referred to in Article 1 ( 1 ) or Article 12 ( 1 ) of Regulation (EEC) No 701 /82 and each declaration referred to in Article 4 ( 1 ) of the said Regulation shall be reduced by 18 % . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1982. For the Commission Poul DALSAGER Member of the Commission ( l ) OJ No L 80 , 26 . 3 . 1982, p . 30 .